DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 7 and 9, recites the limitation "the standard signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (Pub. No.: US 2017/0358200 A1).

Regarding claim 1, Newman teaches a patient alert and monitoring system (Fig.1 and abstract, health monitoring system 148), comprising the steps of: 
associating a particular health care worker with a patient (Fig. 1, each support member 104 is associated with each candidate subject or patient 120); 
assigning a distinctive and unique signal to the particular health care worker (Fig. 2B, and para [0096], “In some embodiments, the notification to the electronic devices of the circle of support (CoS) comprises: the name of the subject and a description of the emergency healthcare condition, the phone number link (or other electronic communication link such as instant messaging address, E-mail address, etc.) of the subject, a list 216 of the circle of support members and their corresponding phone number links (or other electronic communication link such as instant messaging address, E-mail address, etc.), the names of the medical care specialists and corresponding phone number links of the subject, an alarm monitoring center phone number link and the medical alert account number of the subject, and/or the medical insurance”. Register the email address and phone number of the support member into the database. The email address and phone number are considered to be distinctive and unique to the associated support member.);  
monitoring a selected physiological sign of the patient (Fig. 4, step s401); 
generating an alert signal when the selected physiological sign of the patient is out of a pre-set range (Fig. 4, step S405 and para [0090], “Referring to FIG. 4, a health monitoring device 102-1 from a plurality of health monitoring devices 102 continuously polls for an alert trigger in the form of a respective data element (S401). In some embodiments, the alert trigger condition is a health event comprising any one of a change in temperature, a change in blood pressure, a heart attack, a detection of a slip or fall, a distress signal, an irregular heartbeat, or a change in blood glucose concentration.”); and 
causing the alert signal to generate the distinctive and unique health care worker signal; and 
sending the alert signal generated distinctive and unique health care worker signal to the particular health care worker (Fig. 4 step S407, the patient alert causes the associated support member to receives the notification via the registered email address or phone number).  

Regarding claim 2, Newman teaches the patient alert and monitoring system of Claim 1, further comprising the step of generating a standard signal (Fig. 4, step S413, transmit a notification signal to the remote monitoring center).  

Regarding claim 3, Newman teaches the patient alert and monitoring system of Claim 1, further comprising the step of determining if the alert signal generated distinctive and unique worker signal is viable (para [0088], “In some embodiments, the health monitoring application comprises an alarm test module 310 configured to verify the usability of the alarm trigger, a system hardware test module 312 configured to verify the usability of the system hardware, an alarm input module 314 configured to allow a subject or support member to input an alarm,”).  

Regarding claim 4, Newman teaches the patient alert and monitoring system of Claim 1, further comprising the steps of providing a central monitor and sending the alert signal generated distinctive and unique health care worker signal to the central monitor (Fig. 4, step S423, a remote alarm monitoring system receives a confirmation of the alarm from the support member).  

Regarding claim 6, Newman teaches the patient alert and monitoring system of Claim 4, further comprising the step of determining if the particular health care worker has responded to the alert generated distinctive and unique health care worker signal (Fig. 4, Steps S415 and S417).  

Regarding claim 7, Newman teaches the patient alert and monitoring system of Claim 6 further comprising the step of generating the standard signal if the particular health care worker fails to respond to the alert generated distinctive and unique health care worker signal (Fig. 4 step S413-S415, if the patient verifies the alarm and the support member does not reject the alarm (analogous to the support member fails to respond to the alarm), then the notification is sent to the remote monitoring center).  

Regarding claim 8, Newman teaches the patient alert and monitoring system of Claim 3, further comprising the step of providing a locked signal by locking the distinctive and unique signal associated with the particular heath care worker to the particular health care worker and locking out other health care workers from being associated with the locked signal (Fig. 2B, the database locks each support member to the associated patient.).  

Regarding claim 9, Newman teaches the patient alert and monitoring system of Claim 8, further comprising the step of locking the standard signal against use by any health care worker (Fig. 4, steps S415, S417 and S423. Support members that are not associated with the patient with emergency condition can’t confirm or reject the notification to the remote monitoring center).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (Pub. No.: US 2017/0358200 A1) in view of Dinoff (Pub. No.: US 2008/0273689 A1).

Regarding claim 5, Newman teaches the patient alert and monitoring system of claim 3, but fails to expressly teach wherein the step of assigning a distinctive and unique signal to the health care worker includes selecting one of a plurality of sounds.  
However, in the same field of phone system, Dinoff teaches a user can manually assign a unique ring tone to each caller. See para [0003], “A user can manually assign a unique ring tone or ring-back tone for each caller (i.e., a known phone number of the caller).”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Newman’s support member device 104 to generate a unique ring tone for each caller/patient to allow the support member to easily recognize the caller.
	
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (Pub. No.: US 2017/0358200 A1) in view of Janssen (Pub. No.: US 2021/0267555 A1).

Regarding claim 10, Newman teaches the patient alert and monitoring system of Claim 4, further comprising the step of providing the identities of the patient and the particular health care worker on the central monitor (para [0101], “Returning to S413, when the candidate subject verifies the alert trigger, the alert is forwarded to an alarm monitoring center (S423). … In some embodiments, the forwarding of the alert comprises: the name of the candidate subject, the current location of the candidate subject (e.g., physical street address, GPS coordinates, etc.), the current phone number of the candidate subject, an emergency medical condition reference codes associated with the subject and/or reference codes pertaining to the medical condition, current medications taken by the candidate subject, allergies of the candidate subject, a name and contact information of a doctor of the candidate subject, details of emergency contact persons for the candidate subject and/or photographs of the candidate subject and/or any combination of the forgoing, and/or any combination of the forgoing in addition to other information.”. The remote monitoring system receives the patient’s name and the emergency contact person, such as the support member stored in the database.).  
Newman teaches the remote monitoring system receives the patient’s information and the emergency contact person’s information but fails to expressly teach the remote monitoring system displays the information.
However, in the same field of patient monitoring system, Janssen teaches a display screen configured to display various information. See Fig.2 – Fig. 5. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Newman’s remote monitoring system with display screens to display received information to improve response time.

Regarding claim 11, Janssen in the combination teaches the patient alert and monitoring system of Claim 10, further comprising the step of generating on the central monitor visual indicia associated with the alert generated distinctive and unique health care worker signal (Fig.2 – Fig. 5, display contact information of the support member/ emergency contact, such as the email address and phone number that are unique to the associated support member).

Regarding claim 13, Newman teaches the patient alert and monitoring system of Claim 1, but fails to teach further comprising the step of generating a distinctive unique patient care signal if a patient monitor is turned off.
However, in the same field of patient monitoring system, Janssen teaches a system that generates an alert if the patient device is disconnected from the monitoring device. See Fig. 6, steps 612-616 and para [0092].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Newman’s health monitoring system to generate a disconnect alert signal when the patient’s health monitoring device is turned off to alert the associated support member.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (Pub. No.: US 2017/0358200 A1).

Regarding claim 12, Newman teaches the patient alert and monitoring system of Claim 2, wherein the database 210 stores the patient’s support member information but fails to expressly teach further comprising the step of locking signals associated with selected rooms against being associated with any health care worker other than the particular health care worker associated with the assigned distinctive and unique signal.  
 However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Newman’s database to store a patient recovering in a designated room with an assigned support member in a similar manner as disclosed. For example, a patient 1 in room 1 is supported by support member 1. Therefore, patient 1’s alert is locked to the support member 1. By doing so, the support member would easily remember the patient’s location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dracup (Pub. No.: US 2013/0060167 A1) teaches a patient monitoring system configured to monitor the health of a patient and to generate alerts to the designated responders if the patient experiences a medical condition.

Housley (Pub. No.: US 2015/0035672 A1) teaches a bracelet configured to generate a unique alarm sound for each tracking device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685